DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1(c); Species 2(c); Species 3(b); and Species 4(b) in the reply filed on 3/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 is drafted in a way that (a)-(c) are not required to be elements of the instant invention. While applicant may intend for (a)-(c) to be elements of the invention, there is no requirement for (a)-(c) to be elements of the instant invention/system. The elements (a)-(c) can be elements of a separate system(s) to which the claimed system is or may be operably connected to. The same applies to claims 2-16. 
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a)-(c) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used and function with the unclaimed sample container including a plate and a lid. 
The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
None of claims 2-16 cures the above deficiency. 
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
The examiner also notes that: "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
Regarding claim 1, the term "part" does not inherently impart any specific structural requirements. It is unclear how the recited isothermal part, which merely includes a rack can be labeled “isothermal,” let alone considered a device capable of  holding a sample container (including a plate and a lid) storing a sample and keeping the sample in a temperature-controlled environment. 
Regarding claim 1, the term "part" does not inherently impart any specific structural requirements. The recited transportation part is not defined with any specific structural elements. It is unclear how the recited transportation part can be labeled 
Regarding claim 1, the term "member" does not inherently impart any specific structural requirements. The recited member is not defined with any specific structural elements. It is unclear how the recited member part can be considered a device capable of holding the lid of the sample container in a state of being lifted from the plate is provided in the transportation part. 
Claim 1 is replete with narrative intended use phrases that do not further structurally define the claimed device; and does not conform with US patent practice. 
Regarding claims 2, 3, 7, 8 and 14, the “when” clauses are unclear. It is not clear if the limitation following and/or preceding the phrases “when…” are part of the invention. The "when phrases” renders much of the when clauses optional. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO2016/117185).
Regarding claim 1, Ito discloses an automated analysis system comprising an apparatus for transporting multiwell plates ([0005] and [0006]). The system also includes apparatus for storing and analyzing the contents of multiwell plates ([0005] and [0006]). The analyzing portion includes a detection device comprising camera units for 
The storage apparatus comprises storage portion (11) with at least two sets of plate units which houses group of multiwell plates (e.g.: 5B1, 5C1) which hold target object, and storage frame (4A) which accommodates multiwell plates, intensive part (13) which is provided with intensive frame (7) ([0009]-[0030]). The system (at leats the well plate storing portion) further includes means for keeping the multiwell plates at desired temperature (e.g. [0030]). 
The transporting apparatus further comprises moving mechanism which moves multiwell plates between storage part and intensive part, and control part which controls movement operation of well plate by moving mechanism and is accommodated in intensive frame while taking out 1st well plate (5A1) from 1st storage frame and 2nd well plate (5B4) from 2nd storage frame (4B). The transporting apparatus further comprises lifting mechanism for lifting multiwell plates and/or lid ([0011]-[0028]; [0063: the lid, per se or the plate with lid can be lifted]; Fig.4: 21+23 and 521; and Fig 13).
Ito may not disclose the system as being an inspection device. However, Ito teaches that the camera unit detects and analyses the multiwell plates and the content of the multiwell plates. The prior art device clearly performs the function of the device claimed in claim 1. 
The examiner respectfully submits that it is inherent or at least obvious that the system can be used to inspect the multiwell plates; the content of the multiwell plates; and/or the state of the multiwell plates during the analysis. 


Allowable Subject Matter
Claims 2-16 (Species 2(c); Species 3(b); and Species 4(b) including the subject matter of Species 1(c)) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closets prior art of record is as presented in this office action. The prior art fails to teach the Inventions disclosed by instant claims 2-16 (Species 2(c); Species 3(b); and Species 4(b) including the subject matter of Species 1(c)). 
The international search report and the references cited in the report were fully review.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/25/22